Exhibit 99.2 EDGE RESOURCES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three and nine month periods ended December 31, 2010 unless otherwise noted. Date The following Management’s Discussion and Analysis (MD&A) of Edge Resources Inc. (the “Company” or “Edge”) for the three and nine month periods ended December 31, 2010 and 2009 has been prepared by management taking into consideration information available to February 28, 2011 and should be read in conjunction with the Company’s financial statements for the three and nine month periods ended December 31, 2010 and 2009 and the audited financial statements for the year ended March 31, 2010 and the related notes as well as Management’s Discussion and Analysis for the year ended March 31, 2010. Basis of Presentation The financial data presented below has been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”). The reporting and measurement currency is the Canadian dollar. Non-GAAP Measures The term “field netback” represents income before tax from only producing properties. It does not have any standardized meaning prescribed by GAAP and is therefore unlikely to be comparable to similar measures presented by other issuers. It is calculated as revenue less the sum of royalties and production expenses. It is equivalent to the GAAP measure “gross margin”. “Field netback” is presented in this report to assist users in determining how profitable the producing operations are. The calculation of barrels of oil equivalent (“BOE”) is based on a conversion ratio of 6,000 cubic feet of natural gas to 1 barrel of oil to estimate relative energy content and does not represent a value equivalency at the wellhead. BOE’s may be misleading, particularly if used in isolation. A BOE conversion is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. This conversion conforms to the Canadian Securities Regulator’s National Instrument 5 1-101, Standards of Disclosure for Oil and Gas Activities. These terms are not defined by Canadian GAAP and are therefore referred to as non-GAAP measures. Forward Looking Information It is the Company’s practice not to provide any forward guidance or projections. Notwithstanding this policy, this MD&A may contain forward-looking statements and assumptions in respect to various matters including statements related to the future sale of assets and the future need to raise additional capital, the ability of the Company to continue to sustain future negative cash flow from operations and to continue operations in the future, the view and outlook of future commodity prices, cyclical industry fundamentals, the risk of the Company being able to retain the services of officers and other key employees and consultants, asset retirement costs, future potential property and equipment impairments under GAAP and/or IFRS and future potential changes to stock based compensation expense and adjustments to the Black Scholes option pricing model. All constitute “forward-looking information” within the meaning of applicable Canadian securities legislation, as well as all statements that involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking information. When used in this MD&A, such statements use such words as “may”, “will”, “intend”, “should”, “expect”, “believe”, “plan”, “anticipate”, “estimate”, “predict”, “potential”, “continue” or the negative of these terms or other similar terminology. These statements are also “forward-looking information” within the meaning of applicable Canadian securities legislation, and they reflect current expectations regarding future events and operating performance and speak only as of the date of this MD&A. Forward-looking information involves significant risks and uncertainties, should not be read as guarantees of future performance or results, and will not necessarily be accurate indications of whether such results will be achieved. A number of factors could cause actual results to differ materially from the results discussed in the forward-looking information. Although the forward-looking information contained in this MD&A is based upon what management believes are reasonable assumptions, the Company cannot assure investors that actual results will be consistent with these forward-looking statements. This forward-looking information is provided as of the date of this MD&A. The Company does not assume any obligation to update or revise them to reflect new events or circumstances, except as required by applicable securities legislation. Additional information about the Company, including periodic quarterly and annual MD&A and financial statements can be accessed at www.sedar.com. 1 Abbreviations Oil and Natural Gas bbl - barrels mbbl - thousand barrels mmcf - million cubic feet mmbbl - million barrels mcf/d - thousand cubic feet per day bbl/d - barrels per day mmcf/d - million cubic feet per day API - American Petroleum Institute GJ - gigajoule mcf - thousand cubic feet bcf - billion cubic feet tcf - trillion cubic feet Other boe barrel of oil equivalent converting six mcf of natural gas to one barrel of oil (6:1) unless otherwise stated boe/d barrels of oil equivalent per day bopd barrels of oil per day mboe thousand of barrels of oil equivalent NCGORR non-convertible gross overriding royalty NPV net present value Identification The Company is a junior oil and gas company that is listed under the symbol “EDE” on the TSX Venture Exchange (“TSXV”). Description of Business At the Company’s annual general meeting held on July 20, 2009, the change of name to Edge Resources Inc. received shareholders’ approval with regulatory approval being received on July 28, 2009. Since 2005, the Company was an exploration company engaged principally in the acquisition, exploration and development of mineral claims. On May 26, 2009 the TSX Venture Exchange accepted for filing (Filing Statement dated April 30, 2009) Edge Resources Inc.’s change of business and reactivation to oil and gas exploration, development and production. This change of business and reactivation was comprised of the acquisition of certain petroleum and natural gas assets in the Willesden Green area of west-central Alberta and the completion of a private placement financing described later in this MD&A. An entire new management team with significant oil and gas experience and new board of directors was elected to coincide with the change in business to an oil and gas development company. Business Overview The Company’s principal business is to identify and evaluate opportunities for the acquisition of interests in oil and gas properties and to undertake exploration and/or development programs on such properties if acquired or to joint venture or option such properties to third parties, with a view to discovering and producing oil and/or natural gas. On May 26, 2009, the Company acquired certain petroleum and natural gas assets, tangibles and miscellaneous interest situated in the Willesden Green area of west-central Alberta. This was an arm’s length transaction to the Company. The total consideration paid by the Company to the vendor was $1,500,000 cash. In addition, the Company agreed to pay Quarry Bay Capital LLC an assignment fee of $25,000 for the right to enter into a definitive agreement and a finder’s fee of $107,500 to Corporate House Equity Ltd., an arm’s length party. The TSX Venture Exchange accepted for filing the agreement to purchase these assets. The Willesden Green property is located in Townships 41 to 42, Ranges 3 to 4W5M approximately 70 km north and west of Red Deer, Alberta. The Company’s working interest in the oil and gas assets consisted at the time of purchase of 50% in two sections and 100% in five sections, all of which contain drilled and cased natural gas wells. The Company has previously focused on the development of natural gas from the “Edmonton Sands” group of formations, a conventional, shallow gas group of reservoirs in west-central Alberta. Since June 1, 2009 the Company added a number of key individuals to its management team. This new management team has experience evaluating, financing, planning, executing and operating oil and gas exploration and development projects. During the summer of 2009, after completion of the seven-section acquisition, the Company completed a four well drilling program in the Willesden Green and nearby areas and increased the Company’s land base through farm-in agreements. The Company has entered into various farm-in agreements which allow it to earn up to 39 additional sections by drilling a single well on each of the respective 39 sections. The Company also acquired a section of land at a land sale. In November 2010, the Company initiated and completed a six-well drilling program on the farm-in lands, which earned the Company an additional six sections of land, bringing the Company’s total number of earned or owned Edmonton Sands prospective sections to 18. 2 In May 2010, the Company began production operations. Up to January 2011, the Company had only one well producing through restricted flow-lines and against restrictive pressures into 3rd party pipelines and production facilities. However, on completion of the Company’s wholly-owned and operated compressor station and associated 15,000 meters of pipeline in early February 2011, the Company brought on additional seven additional wells into production. The Company has also recently brought additional wells into production and added third-party revenue-generating production into its pipeline and compressor station. Additionally, the Company closed a transaction in which the Company purchased certain producing oil assets as more fully described under Subsequent Events. Third Quarter Highlights/Quarterly update · The Company sold a 3.45% working interest in 7 sections for total consideration of $345,000. Consideration included a non-refundable advance payment of expected completion and tie-in costs associated with upcoming operations on those sections. · The Company made progress in an effort to construct its own dedicated shallow-gas gathering system for its wells in the Willesden Green area, which will improve production rates and lower operating costs. Outlook In addition to the 11 previously earned sections, the Company signed various farm-in agreements that give the Company the ability to earn up to 39 additional sections by drilling wells on the corresponding sections. The Company has also acquired one section of land through an Alberta Crown Land sale and earned another 6 sections through meeting drilling commitments. All of this Edmonton Sands prospective land is in the Company’s core area geographically and all sections are prospective for the Edmonton Sands group of formations, one of the Company’s focus areas. The Company intends on maximizing production through its recently-constructed shallow-gas gathering system. Additionally, as a result of the aforementioned farm-in, asset and land acquisitions, the Company intends on drilling a significant number of wells in the coming months, which may significantly increase the Company’s land base, production and cash-flow. The Company’s recent acquisition of primarily oil production in Alberta represents steady, and potentially, increasing cash-flow from the oil-producing property. There are additional drilling opportunities on this property, as well as opportunities to improve efficiencies through utilization of the excess capacity at the recently acquired oil battery and facilities. Reserves Edge retained an independent engineering firm, AJM Petroleum Consultants, to prepare a reserve report, effective March 31, 2010. For additional information, please see the 51-101 filing which can be accessed at www.sedar.com. Financial Condition & Overall Performance The financial condition December 31, 2010 has declined from that as at March 31, 2010. Edge issued 566,160 shares as a result of warrants being exercised for $169,848 in proceeds in the first quarter. In the second quarter, Edge completed a financing including an asset sale and debt issuance for a total of $2.05 million. Additional capital was raised in the third quarter with approximately, $829,100 of financing closing near the end of the quarter. The Company has continued implementing its drilling program throughout the third quarter, as well, which resulted in continued minimal cash balances. As at December 31, 2010, the Company had a cash balance of $392,529 (March 31, 2010 - $253,158), with a working capital deficit of ($2,767,378) (March 31, 2010 – positive working capital of $424,095). The Company entered into a credit facility agreement for $4.5 million as described under “subsequent events”. In addition, the Company continues to be partially financed by secured debt, which takes second position to the credit facility, and totals $1.5 million. The Company has developed unique, low-cost drilling and completion techniques; thus, the Company intends to be the operator of record on all wells that it drills, regardless of the Company’s working interests in those wells. The accounts receivable represents amounts due from working interest partners for their share of drilling and completion costs incurred by the Company, as operator of record. The fair value of these accounts receivables approximates their carrying values. 3 Selected Quarterly Information The following table sets forth certain quarterly financial information of the Company’s previous quarters: Third Quarter Ended Dec. 31, 2010 Second Quarter Ended Sep. 30, 2010 First Quarter Ended Jun. 30, 2010 Fourth Quarter Ended Mar. 31, 2010 Third Quarter Ended Dec. 31, 2009 Second Quarter Ended Sep. 30, 2009 First Quarter Ended Jun. 30, 2009 Fourth Quarter Ended
